                                           E-FILED
               Wednesday, 06 May, 2020 09:52:36 AM
                      Clerk, U.S. District Court, ILCD




                    6069




s/Brendan Westart




s/Jonathan E. Hawley
                                      AFFIDAVIT
                          IN SUPPORT OF CRIMINAL COMPLAINT

   I.        Background

   I, Task Force Officer Brendan Westart, (hereinafter “Your Affiant”), do hereby

depose and state the following:

        1.       Your Affiant is a Task Force Officer of the United States Department of

Justice, Bureau of Alcohol, Tobacco, Firearms and Explosives (hereinafter “ATF”). Your

Affiant has been a law enforcement officer since January 2002.

        2.       This affidavit is submitted in support of a criminal complaint alleging that

Eric D. Nunn violated Title 18, United States Code, Section 922(g) (Felon in Possession

of a Firearm).

        3.       Because this affidavit is being submitted for the limited purpose of

establishing probable cause in support of a criminal complaint, I have not included each

and every fact known to me in this investigation. I have set forth only the facts that I

believe are necessary to establish probable cause to believe that the defendant

committed the offense alleged in the complaint.

        4.       The statements contained within this Affidavit are based on: (a) my

personal participation in this investigation; (b) information provided to me by other

federal, state, and local law enforcement officers; (c) my training and experience and the

training and experience of other law enforcement agents with whom I have spoken.




                                               1
   II.        Summary

         5.     On May 4, 2020, Peoria Police Officers Ryan Isonhart and Matheson Wood

developed probable cause to conduct a traffic stop of a 2010 Chevrolet Malibu. Officer

Isonhart activated the emergency lights and siren of their vehicle to conduct a traffic

stop. Eric NUNN was the driver of the listed vehicle. NUNN was known by these

officers to have a suspended driver’s license. NUNN was placed under arrest.

         6.     Officers Isonhart and Wood both smelled the odor of fresh cannabis

emanating from the vehicle. While arresting NUNN, Officer Wood observed cannabis

in plain view in driver’s side door handle. Officer Wood located a quantity of ecstasy

pills and cannabis in a black bag that was located on the driver’s seat. Officer Isonhart

had observed the front seat passenger, Simone McShan, reaching for and grabbing onto

the black bag. Officer Miller located a handgun underneath the driver’s seat. Rashaard

Nunn was the rear passenger on the passenger side. Officer Wood located nine (9)

individual bags of cannabis on Rashaard’s person.

         7.     Peoria Police CSU Officer Buss responded to process the firearm. The

firearm is further described as a Springfield Armory XD-9, 9mm, with the serial number

#XD 170279. The handgun was loaded with a round in the chamber. The handgun has

not been previously reported as stolen.

         8.     Your Affiant and Officer Miller interviewed NUNN at the Peoria Police

Department. NUNN was advised of his Miranda rights. NUNN agreed to an interview.

NUNN denied any knowledge of the gun. NUNN consented to collection of DNA and

to a search of his phone. NUNN signed both consent forms and provided your Affiant

                                             2
                       s/Brendan Westart




s/Jonathan E. Hawley
